DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 12/14/2020 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 22-38 are pending and under examination.
Response to Arguments
Double Patenting-withdrawn
The rejection of claims 22-28, and 31-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 8,940,316 is withdrawn in view of applicants arguments that claim 1-12 and 14 of U.S. Patent No. 8,940,316  do not teach that limitation “a wt% ratio of insulinotropic peptide to antioxidant plus carbohydrate of ½ to 10/1” and it would not have been obvious to one ordinary skill in the art without reading the exemplification into the claims.
The rejection of claims 22-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4- 14 of U.S. Patent No. 8,299,025 is withdrawn in view of applicants arguments that claims 1-2 and 4- 14 of U.S. Patent No. 8,299,025 do not teach that limitation “a wt% ratio of insulinotropic peptide to antioxidant plus carbohydrate of ½ to 10/1” and it would not have been obvious to one ordinary skill in the art without reading the exemplification into the claims.
Double Patenting-maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22-38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,682,127. Although the claims at issue are not identical, they are not patentably distinct from each other because a suspension formulation comprising: a particle formulation comprising: an insulinotropic peptide, an antioxidant, a carbohydrate, and a buffer, wherein the insulinotropic peptide is at least one of exenatide, a derivative of exenatide, and an analogue of exenatide; and a non-aqueous, single-phase suspension vehicle that comprises about 20 wt % to about 60 wt % solvent and about 80 wt % to about 40 wt % pyrrolidone polymer, the suspension vehicle having a viscosity from 5,000 poise to 50,000 poise at 33°C; wherein: the solvent is at least one of lauryl lactate, lauryl alcohol, and benzyl benzoate; the pyrrolidone polymer is polyvinylpyrrolidone; 30 to 90% by weight of the particle formulation is the insulinotropic peptide; the particle formulation has a wt % ratio of insulinotropic peptide to antioxidant plus carbohydrate of 1/2 to 10/1; and the particle formulation is dispersed in the suspension vehicle, wherein the insulinotropic peptide is exenatide, wherein the buffer is selected from at least one of citrate, histidine, .
Applicants request that the rejection be held in abeyance until the claims of the instant application are indicated allowable.
Applicant’s request have been fully considered and the rejection is maintained as a TD has not been filed to overcome with the rejections.
Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646